UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53613 CORMAC MINING INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 936 West 14th Avenue Vancouver, British Columbia Canada V5Z 1R4 (Address of principal executive offices, including zip code.) (604) 803-7040 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [ ]NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:3,800,000 shares of common stock as of May 17, 2010. PART 1- FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Cormac Mining Inc. (An Exploration Stage Company) Interim Financial Statements As at March 31, 2010 (Unaudited) Index Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Statements of Shareholders’ Equity F-4 Notes to the Financial Statements F-5 2 Cormac Mining Inc. (an Exploration Stage Company) Balance Sheets (Unaudited) March 31, December 31, Assets Current Cash and cash equivalents $ $ Mineral properties Deferred offering costs Total Assets $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties Total Liabilities Shareholders' (Deficiency) Equity Capital stock (note 4) 38 38 Preferred stock:100,000,000 authorized shares -par value of $0.00001 -no shares issued and outstanding Common stock:100,000,000 authorized shares -par value of $0.00001 -3,800,000 shares issued and outstanding Additional paid-in capital Donated capital Deficit accumulated during the exploration stage Total Shareholders’ (Deficiency) Equity Total Liabilities and Shareholders’ (Deficiency) Equity $ $ Note 2 – Nature and Continuance of Operations F-1 See accompanying Notes 3 Cormac Mining Inc. (an Exploration Stage Company) Interim Statements of Operations For the Three Month Periods ended March 31, 2010 and 2009 and from January 17, 2007 (Inception) to March 31, 2010 (Unaudited ) January 17, Three months ended 2007 (Inception) March 31, to Mar 31, Operating expenses Accounting and audit $ $ $ Legal fees Mineral explorationexpenditures - - Office and sundry 38 40 Regulatory and filing fees - - Transfer agent - - Net loss for the period $ ) $ ) $ ) Loss per share -basic and diluted $ ) $ ) Weighted average number of shares outstanding – basic and diluted F-2 See accompanying Notes 4 Cormac Mining Inc. (an Exploration Stage Company) Statement of Shareholders’ (Deficiency) Equity ForthePeriod from January 17, 2007 (Inception) toMarch 31, 2010 (Unaudited) Deficit Accumulated Total Additional During
